           Case 4:18-cv-00534-JM Document 23 Filed 05/31/19 Page 1 of 3



                         UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF ARKANSAS
                                WESTERN DIVISION

   BRANDON ROONEY, individually                   §
   and on behalf of others similarly              §
   situated,                                      §
                                                  §
                          Plaintiff,              §
                                                  §      CIVIL ACTION NO.
           vs.                                    §      4:18-CV-00534 JM
                                                  §
   KIMBERLY-CLARK                                 §
   CORPORATION,                                   §
                                                  §
                          Defendant.              §


         JOINT MOTION FOR ORDER APPROVING SETTLEMENT AND
     ENTRY OF FINAL JUDGMENT DISMISSING LAWSUIT WITH PREJUDICE

       Plaintiff Brandon Rooney (“Plaintiff”) and Defendant Kimberly-Clark Corporation

(“Kimberly-Clark”) (altogether, the “Parties”) hereby jointly move for approval of the settlement

reached between the Parties (the “Settlement”). The Parties further jointly move the Court for

entry of final judgment dismissing this action in its entirety with prejudice.

       Because the Settlement agreed to by the Parties is a fair and equitable compromise of a

bona fide dispute, Defendants and Plaintiff request that the Court approve the Settlement and enter

a final judgment dismissing the case, in its entirety, with prejudice, with each Party to bear its own

costs except as otherwise provided for in the Settlement.
         Case 4:18-cv-00534-JM Document 23 Filed 05/31/19 Page 2 of 3



Dated: May 31, 2019                       Respectfully submitted,


                                           /s/ Josh Sanford
                                          Counsel for BRANDON ROONEY,
                                          Individually and on Behalf of All Others
                                          Similarly Situated, PLAINTIFF

                                          SANFORD LAW FIRM, PLLC
                                          ONE FINANCIAL CENTER
                                          650 SOUTH SHACKLEFORD, SUITE 411
                                          LITTLE ROCK, ARKANSAS 72211
                                          TELEPHONE: (501) 221-0088
                                          FACSIMILE: (888) 787-2040

                                          Sean Short
                                          Ark. Bar No. 2015079
                                          sean@sanfordlawfirm.com

                                          Josh Sanford
                                          Ark. Bar No. 2001037
                                          josh@sanfordlawfirm.com


                                           /s/ Karl G. Nelson
                                          Counsel for KIMBERLY-CLARK
                                          CORPORATION, DEFENDANT

                                          Marshall S. Ney (ABA# 91108)
                                          Mike S. Moore (ABA# 82112)
                                          FRIDAY, ELDREDGE & CLARK, LLP
                                          400 W. Capitol Ave., Ste. 2000
                                          Little Rock, Arkansas 72201-3522
                                          Telephone: 501-370-1526
                                          Facsimile: 501-244-5348
                                          mney@fridayfirm.com
                                          mmoore@fridayfirm.com

                                          Karl G. Nelson
                                          Texas Bar No. 14900425
                                          GIBSON, DUNN & CRUTCHER LLP
                                          2100 McKinney Ave., Suite 1100
                                          Dallas, Texas 75201-6912
                                          Office: 214-698-3100
                                          Facsimile: 214-571-2900
                                          KNelson@gibsondunn.com

                                      2
          Case 4:18-cv-00534-JM Document 23 Filed 05/31/19 Page 3 of 3



                                CERTIFICATE OF SERVICE

       I hereby certify that I electronically filed the foregoing through the Court and notice was
provided to all parties automatically and electronically.


                                                      /s/ Karl G. Nelson




                                                 3
